DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1 and 6-14 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a semiconductor device comprising a transistor which comprises a first conductive layer, a first insulating layer over the first conductive layer, a second insulating layer over the first insulating layer, a first oxide over the second insulating layer, a second oxide over the first oxide, a third oxide over the second oxide, a third insulating layer over the third oxide, a second conductive layer over the third insulating layer, and a fourth insulating layer such that the first conductive layer and the second conductive layer overlap with the second oxide, such that side surfaces of the second conductive layer, the third insulating layer, and the third oxide are substantially aligned, such that the fourth insulating layer is in contact with the side surfaces of the second conductive layer, the third insulating layer, and the third oxide, and such that a channel width direction of the transistor, a bottom surface of the second oxide is below a region of a bottom surface of the second conductive layer, such that the region of the bottom surface of the second conductive layer does not overlap with the second oxide and the first oxide, and such that when a level of the region of the bottom surface of the second conductive layer regarded as a reference, a level of the bottom surface of the second oxide from the reference is more than or equal to -5 nm to less than 0 nm as described by the applicant in claim 1.  In the examiner’s opinion, it would also not be obvious to implement a semiconductor device 
Yamazaki et al. (United States Patent Application Publication No. US 2015/0179774 A1) discloses a transistor with two gate electrodes.  However Yamazaki does not disclose the claimed relative level differences between a bottom surface of an oxide semiconductor layer and a bottom surface of a gate electrode as required by the applicant.  Thus Yamazaki does not teach the applicant’s invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920.  The examiner can normally be reached on Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817